Case 2:21-cr-14017-AMC Document 41 Entered on FLSD Docket 08/31/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  FORT PIERCE DIVISION

  UNITED STATES OF AMERICA,                           Case No.: 2:21-cr-14017-AMC
       Plaintiff,

  v.

  RONELL BRYANT III,
        Defendant.
  ______________________/

                    MR. BRYANT’S AMENDED MOTION TO SUPPRESS
                            CELL PHONE SEARCH (D.E. 33)
                          (amended as to bad faith argument only)

         COMES NOW, Mr. Bryant, by and through the undersigned counsel, and respectfully

  amends his motion to suppress to include his bad faith argument. The undersigned reserves

  additional argument regarding bad faith based on the testimony at any hearing on this matter, as

  cross-examination may yield additional testimony in further support of a bad faith argument.

         The Affiant acted in Bad Faith and Does Not Qualify for a Leon Exception

         In the instant case, the Affiant misrepresented facts and omitted other facts to prevent an

  accurate portrayal of the circumstances.

         First of all, the Affiant acted in bad faith on informing the county court judge that Mr.

  Bryant “was arrested at his residence.” Indeed, the United States Magistrate Judge in the

  detention hearing on this case already found that Mr. Bryant was arrested “on a state arrest

  warrant outside of his mother’s residence in Fort Pierce, Florida.” (D.E. 14 at 2). The Court

  reached this finding based on “evidence established by the Criminal Complaint, the Pretrial

  Services Report, the Government’s proffer, and Special Agent Christy’s testimony.” Id.




                                                  1
Case 2:21-cr-14017-AMC Document 41 Entered on FLSD Docket 08/31/2021 Page 2 of 4




         Second, the Affiant acted in bad faith by stating that law enforcement discovered in “his

  residence” “the box to an FN Five-Seven handgun, along with 5.7 caliber ammunition in the

  closet of a bedroom with numerous items belonging to Ronell Bryant.” Application at ¶G. Again,

  this Court has a different depiction of this evidence, specifically that the FN box and ammunition

  were registered to Mr. Bryant’s cousin, as evidenced by corresponding paperwork found in the

  bedroom with the cousin’s name. D.E. 14 at 2-3. This omission is glaring and cannot be washed

  away as a mere oversight. This is particularly true because the Affiant omitted mentioning that

  Mr. Knight, the legally registered owner of the firearm, came to the scene very shortly after Mr.

  Bryant’s arrest and requested for the return of his firearm in the trunk (and presumably his FN

  box and paperwork inside the subject bedroom).1 Mr. Knight provided his CCW permit and his

  driver’s license in his request, but law enforcement denied his request.

         As any Affiant knows, a search warrant is supported by probable cause if the supporting

  affidavit establishes “a connection between the defendant and the location to be searched; … a

  link between the location and criminal activity; … ” United States v. Joseph, 709 F.3d 1082,

  1099 (11th Cir. 2013). In Joseph, the Eleventh Circuit has found that an informant who does not

  establish this link has questionable credibility and veracity. Id. The undersigned respectfully

  submits that the same is true for Affiants who misrepresent or inflate the link between the

  location and criminal activity.

         The Affiant also makes several statements which could only be included to create false

  inferences. First, the Application spends a significant amount of time discussing the calibers of



  1
    This may be testified to at the time of any hearing on this matter. As the undersigned has
  represented previously, cross-examination or other testimony may yield additional information to
  detail the extent of misrepresentations by the Affiant.

                                                   2
Case 2:21-cr-14017-AMC Document 41 Entered on FLSD Docket 08/31/2021 Page 3 of 4




  the firearms found in Osceola and the residence. The discussion may infer that there is a

  relationship between the caliber casings found at the Osceola incident have any relevance to

  items attributed to Mr. Bryant in the leased car or his mother’s residence. However, there is

  absolutely no correlation between the caliber casings in Osceola and any ammunition or firearm

  found in the leased car or the residence. (See Motion to Suppress, D.E.33 at 10). Second, the

  Affiant spends nearly two paragraphs of the Application detailing his involvement in drug

  investigations and why the items sought “are not limited to just drug trafficking, but also are

  found with and connected to individuals engaged in drug activity such as lower-level street sales

  of narcotics and/or personal use of illegal drugs” despite the fact that this is not a drug

  investigation. More specifically, there are no particularized facts in the four corners of the

  Application regarding drugs. (See generally Application, Exh. A). That the Affiant included the

  language on these issues creates inferences that are simply false.

         The Affiant’s omissions and non-descript conclusory language misrepresented the nature

  of the alleged contraband’s relationship to Mr. Bryant. As any Affiant knows, this information is

  absolutely critical in the determination of probable cause. The Affiant clearly knew that he was

  misrepresenting and exaggerating the allegations and facts in his case to prevent the county court

  judge from considering an accurate and true depiction of the circumstances. As a result, the

  Application cannot survive a Leon exception.

         WHEREFORE, Defendant Ronell Bryant, III, requests this Honorable Court to suppress

  the search of his cell phone.

                                                       Dated this 31st of August 2021.

                                                       Respectfully Submitted,
                                                       /s/ Lydia Pittaway
                                                       Fla. Bar No.: 44790

                                                   3
Case 2:21-cr-14017-AMC Document 41 Entered on FLSD Docket 08/31/2021 Page 4 of 4




                                                    Pittaway Law, P.L.L.C.
                                                    133 S. Second St., Ste. 101
                                                    Fort Pierce, Florida 34950
                                                    Telephone: 772-494-1821
                                                    Facsimile: 407-674-2524
                                                    Lydia@PittawayLaw.us


                                 CERTIFICATE OF SERVICE

         I HEREBY certify that on August 31st, 2021, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record or pro se parties identified on the attached
  Service List in the manner specified, either via transmission of Notices of Electronic Filing
  generated by CM/ECF or in some other authorized manner for those counsel or parties who are
  not authorized to receive electronically Notices of Electronic Filing.
                                                               /s/ Lydia Pittaway
                                                               Fla. Bar. No. 44790




                                                4
